Citation Nr: 0608932	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to December 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision that denied service 
connection for bilateral hearing loss, and for tinnitus. The 
veteran filed a notice of disagreement (NOD) later that 
month, and the RO issued a statement of the case (SOC) in 
January 2004. The veteran filed a substantive appeal in 
February 2004. In April 2004, the RO issued a supplemental 
SOC (SSOC), reflecting the continued denial of each of the 
claims for service connection.

In September 2004, the veteran withdrew his prior request for 
a Board hearing, in writing.

In June 2005, the Board remanded these matters to the RO for 
additional development.  Thereafter, the RO continued its 
denial of service connection for bilateral hearing loss and 
for tinnitus (as reflected in a December 2005 SSOC) and 
returned the matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished. 

2.  The record reflects no evidence or allegation of 
bilateral hearing loss for more than 50 years after discharge 
from service, and the only competent opinion to address the 
question of a medical nexus between any current hearing loss 
and service weighs against the claim. 

3.  The veteran has reported that he does not currently have 
tinnitus, and competent evidence does not demonstrate the 
presence of any current tinnitus. 
CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005). 

2. The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for tinnitus has been accomplished.

Through the October 2002, December 2002, May 2003, February 
2004 and July 2005 notice letters, the January 2004 SOC, and 
the April 2004 and December 2005 SSOCs, the appellant was 
notified of the legal criteria governing the claims, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of each claim.  After 
each, the appellant was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the October 2002, December 2002, 
May 2003, February 2004 and July 2005 notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The appellant was also requested to 
identify and provide the necessary releases for any medical 
providers from which he wished the RO obtain and considered 
evidence.  Additionally, the appellant was invited to submit 
evidence in his possession that supported his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the  claim(s). As 
noted above, the Board finds that the four content on notice 
requirements have been met in this appeal. 
Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
before and after the January 2003 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the rating action, numerous RO letters, SOC, 
and the SSOCs have repeatedly explained to the appellant what 
was needed to substantiate his claims.  As a result of RO 
development and the Board's June 2005 remand, the veteran was 
afforded a VA examination, the report of which has been 
associated with the claims file and considered in evaluating 
the appellant's appeal.  The RO most recently readjudicated 
the appellant's claims in December 2005 on the basis of all 
the evidence of record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2004).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  However, as the Board's decision herein denies 
the appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining military, VA, and private 
medical and examination records.  The National Personnel 
Records Center (NPRC) has been unable to furnish or 
reconstruct the veteran's service medical records, the 
records are not available and may have been destroyed in a 
fire at the facility in 1973.  The RO has obtained the 
veteran's DD214 showing that the veteran's MOS was a duty 
soldier and the veteran's separation qualification record 
showing that after completing basic training, the veteran was 
sent to a replacement pool and placed upon a general work 
detail where he policed company area, loaded and unloaded 
trucks, did some carpentry and building painting.  In 
addition, in connection with the claims, the RO arranged for 
the appellant to undergo a VA examination, the reports of 
which are of record.  The appellant has been given the 
opportunity to submit evidence to support his claim, which he 
has done.  Also, as indicated above, the veteran was provided 
the opportunity to testify at a requested Board hearing, but 
he withdrew that request in September  2004.   Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate any existing, pertinent evidence, in 
addition to that noted above, that needs to be obtained.  



Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claims for service connection for 
hearing loss and for tinnitus.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.   
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005). 

Considering the competent evidence, discussed below, in light 
of the above-noted criteria, the Board finds that the 
criteria for service connection for either bilateral hearing 
loss or for tinnitus have not been met.

A.  Bilateral Hearing Loss

The veteran contends that his bilateral hearing loss is the 
result of constant exposure to grenades and rifle fire during 
military service, and that service connection is warranted.

In various communications in the claims file, the veteran 
described an incident during basic training in August 1945 at 
Camp Blanding in Florida, where he fired a grenade from an M-
1 rifle at a stationary tank, and experienced ringing in his 
ears and hearing loss.  Service personnel records indicate 
that the veteran was assigned to an infantry unit (as 
reflected on his DD Form 214), and his military occupational 
specialty (MOS) was as a Duty Soldier III. The veteran's 
separation qualification record shows that after completing 
basic training, the veteran was sent to a replacement pool 
and placed upon a general work detail where he policed 
company area, loaded and unloaded trucks, did some carpentry 
and building painting.

Unfortunately, the  National Personnel Records Center has 
informed VA that none of the veteran's service medical 
records is  available, and that they may have been destroyed 
in a fire at that facility.  Therefore, there are no service 
medical records documenting hearing loss.  However, the 
absence of in service evidence of  hearing loss is not fatal 
to a claim for hearing loss.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service  connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The post-service medical records includes a September 2002 
diagnosis of sensorineural hearing loss.  On VA examination 
in November 2005, audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
60
60
LEFT
25
40
55
60
60

The veteran's speech discrimination score on the Maryland CNC 
word list was 61 percent in the right ear and 45 percent in 
the left ear.  The examiner found that the veteran had a 
moderately severe sensorineural hearing loss in the right ear 
and a mild to moderately severe sensorineural hearing loss in 
the left ear.  The examiner noted that the veteran's claims 
file was reviewed and there was no audiological information 
found and the examiner noted that the veteran was not 
involved in any combat; he did general work detail (such as 
loading trucks and carpentry).  The examiner opined therefore 
that the veteran's hearing loss was not caused as a result of 
noise exposure while he was in the military.  

Thus, even though the veteran does currently have impaired 
bilateral hearing that is considered a disability for VA 
purposes, the claim for service connection for  bilateral 
hearing loss must be denied because there  is no medical 
evidence whatsoever of a medical relationship between any 
current hearing loss and the  veteran's service.  In fact, as 
noted above, the only competent medical opinion to address 
the relationship between hearing loss and the veteran's 
service weighs against the claim.  Following a review of the 
veteran's  claims file and reported history of in-service 
acoustic  trauma, the November 2005 VA examiner found that 
the veteran's bilateral hearing loss was not related to his 
period of service.  Furthermore, the veteran has not 
submitted or identified any contrary medical evidence (i.e. 
medical evidence that suggests a nexus between the veteran's 
current hearing loss and service).

B.  Tinnitus

With regard to tinnitus, the post service medical evidence 
reflects in September 2002,  P. Johnson, M.D., diagnosed the 
veteran with tinnitus.  In an August 2004 statement, the 
veteran reported that he had had tinnitus since service until 
he saw Dr. Johnson in about 2002.  At that time, Dr. Johnson 
removed a large amount of wax from his left ear and the 
ringing stopped.  On VA examination in November 2005, the 
veteran stated that he currently did not have any tinnitus 
and he reiterated prior assertions as to having had tinnitus 
in the past.  In the examination report, the examiner did not 
indicate that there was any evidence of tinnitus, and no 
diagnosis of tinnitus was provided.  Since the veteran has 
reported that  he does not currently have tinnitus, and the 
recent examination was negative for a diagnosis of tinnitus, 
there is no evidence to support a finding that the veteran 
currently has the claimed disability.

Congress has specifically limited entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  Hence, when the 
evidence establishes that the claimed  disability does not 
exist, there can be no valid claim for  service connection.  
See Brammer v. Derwinski, 3 Vet. App.  223,225 (1992).  
Since, in this case, there is no  evidence that the appellant 
currently has tinnitus, there simply is no basis for a grant 
of service connection for any such condition.  




C.  Conclusion

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be denied.

The Board has considered the veteran's assertions in 
connection with each claim for service connection.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability, or the medical relationship, if any, between a 
current disability and service. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine in adjudicating each claim for 
service connection.  However, as the preponderance of the 
evidence weighs against each claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


